Citation Nr: 1214638	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  11-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of shell fragment wound to the right posterior chest. 

4.  Entitlement to service connection for residuals of shell fragment wound to the head, to include headaches.  

5.  Entitlement to service connection for a bilateral hearing loss disability. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of shell fragment wound to the right posterior chest. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1944 to October 1946.  He is the recipient of a Purple Heart Medal and Combat Infantryman's Badge, among other awards.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and a back disorder, and also denied service connection for 
residuals of shell fragment wound to the head.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of shell fragment wound to the head, 
a bilateral hearing loss disability, tinnitus, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the Veteran's claims of service connection for a bilateral hearing loss disability, tinnitus, and a back disorder; and the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the February 2005 rating decision raises a reasonable possibility of substantiating the claims of service connection for a bilateral hearing loss disability, tinnitus, and a back disorder.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision that denied the Veteran's claims of service connection for a bilateral hearing loss disability, tinnitus, and a back disorder is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for a bilateral hearing loss disability, tinnitus, and a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claims for service connection for a bilateral hearing loss disability, tinnitus, and a back disorder.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claims-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claims to Reopen 

In a February 2005 rating decision, the RO denied service connection for a bilateral hearing loss disability, tinnitus, and a back disorder.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The February 2005 rating decisions is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and a back disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in February 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decisions consisted of service treatment treatments which were negative for complaints or treatment for any of the claimed disabilities.  Also, post-service treatment records reflect diagnoses of hearing loss disability.  

In denying the Veteran's service connection claims for a bilateral hearing loss disability, tinnitus, and a back disorder in February 2005, the RO found that there was no evidence of any of these disabilities in service.  The RO acknowledged that there was evidence of current hearing loss disabilities but found that there was no evidence of a relationship to service.  It also noted that there was no evidence of any type of back arthritis claimed by the Veteran in the record.  It was further indicated that the Veteran had been scheduled for VA examinations to determine the nature and etiology of the claimed disabilities, but that the Veteran had been unable to attend due to hospitalization.  

To reopen the claims, the new evidence must show that the Veteran currently has a bilateral hearing loss disability, tinnitus, and/or a back disorder related to service.   

Pertinent evidence received since the last final decision for the claims of service connection includes July 2009 VA examination reports.  In the July 2009 VA audiological examination report, the VA examiner noted that she could not provide an etiological opinion with regards to hearing loss disability and tinnitus without resort to mere speculation because service treatment records were not available for review.  The examiner cited to multiple records which apparently showed disorders (scarring of left ear drum in 1944 and wound to the back in 1945) and the examiner indicated that confirmation of shrapnel wound over the right ear was needed.  She also noted that tinnitus was not reported that day.  The Veteran was also afforded an examination for his back in July 2009.  The VA examiner indicated that he could not resolve the inquiry of the etiology of the Veteran's current back disorder, which was diagnosed as degenerative disc disease of the lumbar spine with degenerative joint disease of the thoracic spine, without resort to mere speculation because the Veteran's job as a farmer, milk distributor, and dump truck driver could have contributed to his back pain and arthritis.  

The newly submitted evidence also includes the Veteran's statements as to acoustic trauma incurred in a war zone and injury from artillery shell, as well as his contentions in private medical records of having had low back pain ever since service.  

In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as symptoms of decreased hearing acuity, tinnitus, and back pain which are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With the Veteran's statements, there is now evidence of an in-service event, exposure to noise and artillery fire/shell.  Additionally, the VA examination reports also demonstrate that he has current disabilities.  Although the examiners were unable to provide opinions without resorting to speculation, the Board finds that such findings, along with the Veteran's statements, are sufficient to reopen the claims as they were not previously of record and they raise reasonable possibilities of substantiating the claims of service connection for a hearing loss disability, tinnitus, and a back disorder.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claims are reopened.
  

ORDER

New and material evidence to reopen the claim of service connection for a bilateral hearing loss disability, to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for tinnitus, to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for a back disorder, to this limited extent, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded examinations for his claims.  As to the claims for service connection and tinnitus, the Board finds the July 2009 audiological examination is inadequate.  The examiner indicated that she did not review the entire claims folder; significantly she did not review service treatment records.  She indicated that she could not provide an etiological opinion as to these disabilities without resorting to mere speculation because service treatment records were not available for review.  The examiner cited to multiple records which apparently showed related disabilities (scarring of left ear drum in 1944 and wound to the back in 1945) and the examiner indicated that confirmation of shrapnel wound over the right ear was needed.  She also noted that tinnitus was not reported that day.  

As an initial matter, the Board notes that the Court has held on several occasions that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2011) (noting that reasonable doubt does not include resort to speculation or remote possibility).  Additionally, the VA examiner's indication that she could not provide an opinion is based on the fact that she did not have all the evidence necessary.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge).  Furthermore, the Board notes that the Veteran is competent and credible with regards to his contention that he was exposed to acoustic trauma in service as demonstrated by his combat status.  See 38 U.S.C.A. § 1154 (b) (West 2002).  Additionally, he is competent to attest to currently having tinnitus as that is capable of lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

As noted herein, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner had brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current  hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Notably, the examiner was asked to concede noise exposure, a point which, while noted, was not adequately discussed or considered by the VA examiner based upon the rationale contained in the examination report. 

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  

Based on the foregoing, the Board finds that this matter should be remanded for another examination the purposes of determining whether in-service noise exposure is related to current hearing loss and whether such exposure could have caused the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his hearing loss.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.  

As to the claim for service connection for a back disorder, the Veteran was afforded an examination in July 2009 as noted above.  The examiner indicated that he could not provide an etiological opinion without resorting to mere speculation because the Veteran's job as a farmer, milk distributor, and dump truck driver could have contributed to his back pain and arthritis.  However, the examiner's indication that he could not provide an opinion without resorting to speculation is insufficient.  In this regard, the Board notes that service treatment records show that the Veteran was seen on several occasions for a shell wound fragment in the back.  The examiner noted this in-service injury but did not discuss it in his opinion.  Additionally, the Board notes that private treatment records show that the Veteran has reported that he had had chronic low back pain since service.  The Veteran is competent to state that he has had low back pain since service, and the Board finds his statement credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   Therefore, on remand, the Veteran must be afforded another examination to determine the nature and etiology of any current back disability, taking into account the evidence cited herein. 

Finally, with respect to the claim of service connection for residuals of shell fragment wound to the head, including headaches, the Veteran was afforded an examination in July 2009.  The examiner indicated that he could not provide an opinion as to the etiology of any current disability without resorting to speculation because the Veteran reported that his headaches were resolved by taking Tylenol,   there was no scar that could be seen on the side of his head, and he denied loss of consciousness with his injury.  The Veteran has indicated that he has had headaches ever since service.  The Veteran, as a combat veteran, as well as having documented shell fragment wounds to other parts of his body, is competent to state that he had a shell fragment wound to the head and that he has had headaches since service.  See supra Jandreau; see also 38 U.S.C.A. § 1154 (West 2002).  On remand, the Veteran must be provided another examination to determine the exact nature of any current for residuals of shell fragment wound to the head, including headaches.  
Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiological examination to determine whether any current hearing loss disability and tinnitus is related to conceded in-service noise exposure from combat.  

The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed.  

He/she must provide an opinion on the following: 

(i)  Is any current hearing loss disability at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  

(ii)  Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should concede that the Veteran does currently suffer from tinnitus and comment on the Veteran's report regarding the onset of his tinnitus during service.

The examiner must provide a rationale for the opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

2.  Schedule the Veteran for an examination to ascertain the nature and etiology of his back disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether there is a 50 percent probability or greater that the Veteran's current back disorder is related to service.  The examiner must specifically take into account the in-service shell fragment wound to the spine and the Veteran's statements as to having chronic low back pain since service.   

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.




3.  Schedule the Veteran for an examination to ascertain the nature and etiology of his residuals of shell fragment wound to the head, including headaches.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  All indicated tests should be conducted, including radiological studies.

The examiner should state whether there is evidence of a shell fragment wound to the head, and if so, indicate all symptoms stemming from the wound.  The examiner should also indicate whether there is a 50 percent probability or greater that any current residuals of shell fragment wound to the head, including headaches, are related to service.  The examiner must address the Veteran's contention that he has had headaches since service.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the in-service incident reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this Remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


